In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
H.H., by her parents,              *
STACEY HANSEN and                  *                 No. 12-203V
GABRIEL HANSEN,                    *                 Special Master Christian J. Moran
                                   *
                      Petitioners, *                 Filed: August 1, 2013
                                   *                 Reissued as Redacted: August 15, 2013
v.                                 *
                                   *
SECRETARY OF HEALTH                *                 Stipulation; diphtheria-tetanus-
AND HUMAN SERVICES,                *                 acelluar pertussis (DTaP) vaccine;
                                   *                 inactivated poliovirus (IPV) vaccine;
                      Respondent.  *                 encephalopathy
*************************

William E. Cochran, Jr., Black, McLaren, et al., Memphis, TN, for Petitioners;
Ryan D. Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                 UNPUBLISHED DECISION1

        On July 30, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed by Stacey and Gabriel Hansen on March 29, 2012. In their petition,
petitioners alleged that the diphtheria-tetanus-acelluar pertussis (“DTaP”) and inactivated
poliovirus (“IPV”) vaccines, which are contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. §100.3(a), and which their daughter H.H. received on or about April 1, 2011, caused her
to suffer an encephalopathy. Petitioners further allege that H.H. suffered the residual effects of
this injury for more than six months. Petitioners represent that there has been no prior award or
settlement of a civil action for damages on H.H.’s behalf as a result of her condition.

        Respondent denies that H.H. suffered from an encephalopathy and denies that the DTaP
and/or IPV immunizations caused H.H.’s alleged encephalopathy, and/or any other injuries.


       1
          When this decision was originally issued, the parties were notified that the decision
would be posted in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). Petitioners were
also notified that they could seek redaction pursuant to § 300aa-12(d)(4)(B); Vaccine Rule 18(b).
Petitioners made a timely request for redaction and this decision is being reissued with the name
of the vacinee redacted to her initials. Petitioners, however, did not provide a redacted
stipulation with their redaction request. The attached stipulation (Appendix A) has been redacted
in accordance with petitioners’ request.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A. A lump sum payment of $7,288.45, which amount represents reimbursement of a
          State of Mississippi Medicaid lien, in the form of a check payable jointly to
          petitioners and

                                           State of Mississippi
                                          Division of Medicaid
                                      ATTN: Carolyn Hall-Williams
                                     Walter Sillers Building, Ste. 1000
                                               550 High St.
                                           Jackson, MS 39201
                                          RE: Beneficiary H.H.

           Petitioners agree to endorse this payment to the State;

       B. A lump sum of $5,000.00, representing compensation for past unreimbursable
          expenses, in the form of a check payable jointly to petitioners, Stacey Hansen
          and Gabriel Hansen; and

       C. A lump sum of $52,429.49 in the form of a check payable to petitioners as
          guardians of the estate of H.H. This amount represents compensation for all
          remaining damages that would be available under 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-203V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2